Citation Nr: 9927264	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for red blood blisters, 
chest pains and respiratory problems, nerves, and/or gout, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board)on appeal from a February 1995 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal also originally included 
the issue of entitlement to nonservice-connected disability 
pension, but that benefit was granted by rating decision in 
December 1996. 


FINDINGS OF FACT

1.  There is no medical evidence of nexus between red blood 
blisters, chest pains and respiratory problems, nerves, 
and/or gout and the veteran's period of military service, 
including exposure to Agent Orange.

2.  There is no medical diagnosis of a heart condition.

3.  The veteran did not engage in combat with the enemy 
during service.

4.  There is no credible supporting evidence to corroborate 
the veteran's report of the claimed in-service stressors upon 
which the diagnosis of PTSD was based.  


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for red blood blisters, chest pains and respiratory problems, 
nerves, and/or gout, including as due to exposure to Agent 
Orange are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for a heart condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
 
2.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, if a veteran who served in the Republic of Vietnam 
between January 1962 and May 1975 develops certain diseases 
within certain time periods, then service connection for such 
disease based on exposure to Agent Orange will be presumed.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Disabilities due to Agent Orange Exposure
 and a Heart Condition

The veteran contends that he has developed residual 
disability as a result of exposure to Agent Orange in the 
form of "blood blisters," chest pain and shortness of 
breath, a nervous condition, and gout.  He asserts that he 
was exposed to Agent Orange while building a helicopter pad 
in an area that had been recently defoliated.  The veteran 
also claims service connection for a heart condition which he 
alleges is related to service.

Service medical records are completely devoid of complaints 
or clinical findings with regard to the veteran's 
cardiovascular system.  His separation examination report of 
December 1966 noted a history of rheumatic fever in 1956 
without evidence of sequelae, but his heart was clinically 
evaluated as normal.  Further, the veteran's skin, lungs and 
chest, feet and neurologic systems were all clinically 
evaluated as normal on separation examination. 

The veteran was afforded VA examinations in October 1994 and 
October 1996.  During the October 1994 examination, he 
complained of red dots on his abdomen for 20 years that were 
neither tender nor pruritic.  He reported that he was exposed 
to a chemical that could have been Agent Orange.  He also 
reported shortness of breath and tightness in his chest with 
exertion.  He complained of cramps in his legs and knee 
problems, and reported that he was told that he had gout in 
his ankles with flare-ups recently. His physical examination 
revealed a few scattered telangiectasia on his abdomen.  The 
examiner reported that he strongly doubted a relationship to 
Agent Orange as skin changes secondary to Agent Orange were 
primarily acne vulgaris-like and more in distribution of the 
head and neck.

The October 1994 VA examination of the veteran's heart and 
lungs was negative.  The examiner noted that the veteran did 
not likely have any coronary artery disease as he chest pain 
was atypical.

During an October 1996 VA examination, the veteran complained 
of disturbed sleep and paranoia and symptoms associated with 
gout.  The physical examination revealed essentially normal 
skin with scattered hemangiomas throughout the surface of 
this trunk and legs and upper arms.  Cardiovascular and 
respiratory evaluations were negative.  The examiner reported 
the following diagnoses: Gout; a history of rheumatic fever; 
obesity; probable PTSD; non-specific shortness of breath with 
a history of chest pain with reported normal cardiac 
catheterization.  

The veteran reported that he was treated privately for 
alcoholism and chest pains.  He stated that he had a normal 
cardiac evaluation in 1989 at a private hospital.  The 
hospital identified by the veteran was unable to locate 
records in his name. 

With regard to the claim based on a heart condition, it does 
not appear that there has been a medical diagnosis of any 
cardiovascular disorder.  Moreover, while it appears that the 
record includes medical diagnoses of at least some of the 
other claimed disorders, such as gout and a skin problem, the 
Board is unable to find any medical evidence linking any of 
the claimed disorders to the veteran's service, including as 
due to exposure to Agent Orange.  The evidence does not show 
any of the claimed disorders during service or for many years 
thereafter.  There is thus no medical evidence of a 
continuity of pertinent symptomatology to establish the 
necessary link to service.  Further, there is no evidence of 
cardiovascular disease within one year of discharge from 
service and none of the claimed disorders are listed in 38 
C.F.R. § 3.309(e).  Thus, a nexus to service cannot be 
established by use of any presumptions.  There is also no 
medical opinion(s) of record suggesting any causal 
relationship between any of the claimed disorders and 
service.  38 C.F.R. § 3.303(d).  

In sum, the Board finds that the veteran's claims based on 
red blood blisters, chest pains and respiratory problems, 
nerves, gout and a heart condition are not well-grounded.  38 
U.S.C.A. § 5107(a).  The Board acknowledges the veteran's 
contentions.  However, where, as in the present case, the 
determinative factors involve medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical diagnoses or 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  By this decision, the Board is 
informing the veteran of the elements of a well-grounded 
service connection claim.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet.App. 69 (1995)

II.  Service Connection for PTSD

In the instant case, the Board finds that the veteran's 
service in Vietnam, the presence of a medical diagnosis of 
PTSD, and medical reports which (viewed most favorably to the 
veteran) appear to based such diagnosis on the veteran's 
claimed combat experiences, are sufficient to well-ground his 
claim.  Further, as the record shows various attempts by the 
RO to verify the claimed stressors and develop the medical 
record, the Board also finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a). 

As previously noted, service connection may be granted for 
any disability incurred during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  With respect to PTSD in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (effective March 1997); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998); Cohen v. Brown, 10 Vet. App. 128, 
138-39 (1997).   

It appears that the critical question with regards to this 
issue is whether there is sufficient evidence of the claimed 
inservice stressor(s).  38 C.F.R. § 3.304(f).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether or not the veteran engaged in 
combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 (1994).  
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Mere service 
in a combat zone is not sufficient.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

In the first instance, the Board must consider whether the 
veteran engaged in combat, which would allow for relaxed 
evidentiary requirements in establishing that a service-
induced stressor occurred.  38 U.S.C.A. § 1154(b).  After 
reviewing the evidence of record, the Board concludes that 
the veteran did not engage in combat with the enemy.  The 
veteran's military occupational specialty (MOS), as 
identified in his service personnel records and Forms DD214, 
was that of a combat engineer.  The veteran acknowledged that 
he worked in construction during his tour in Vietnam and 
occasionally performed guard duty.  He did not allege that he 
engaged in combat, nor does the evidence indicate any combat 
experience.  Thus, 38 U.S.C.A. § 1154(b) does not apply and 
he is not the beneficiary of the loosened evidentiary 
standards.  He must provide independent evidence to 
corroborate his statements of stressors.   

The veteran reported that he was conducting guard duty one 
evening when a friend was shot through the leg by another 
American soldier.  He also stated that he was required to 
ride "shot gun" in a jeep through the An Khe Pass and was 
afraid he would not make it through alive.  He reported that 
he "made it there and back," but he was very frightened.  
He further stated that he heard that a friend had died on a 
"doser"[sic] a day after he left Vietnam.  

In an effort to verify the veteran's statements the RO 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  The USASCRUR staff noted that the 
alphabetical casualty files of the Army did not list as 
wounded or killed anyone with a name resembling that provided 
by the veteran for his friend who was shot in the leg.  The 
unit history report for the 70th Engineer Battalion, to which 
the veteran was assigned, indicated that the battalion was 
subjected to sporadic sniper fire during the veteran's tour 
of duty, but the assigned work of road construction was 
actually completed ahead of schedule.  The commanding officer 
stated that during the period from August to October 1965: 
"In actuality, very little hostile enemy activity was 
encountered.  A few single sniper rounds were received at 
various sites, however, nothing sufficiently serious to 
impair the project progress."  

In light of the foregoing report, and after reviewing the 
medical evidence of record, the Board has reached the 
conclusion that the veteran has failed to establish the 
presence of a verified stressor that would support a 
diagnosis of PTSD.  The VA examiners relied upon the 
veteran's report of history (in one instance that a best 
friend had been killed) to establish a medical diagnosis of 
PTSD.  The Court, in interpreting 38 C.F.R. § 3.304(f), has 
stated that an "appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1998).  
Moreover, the Court has further stated that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'. . . 
[C]redible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  

As it is clear from the record that the veteran's diagnosis 
of PTSD rests upon his assertions of stressors during his 
military service, none of which have been independently 
verified, his claim must fail.  He has not established 
through credible supporting evidence that his claimed in-
service stressors actually occurred and the medical opinion 
based on post-service examination is not sufficient to 
establish the occurrence of such stressors.  See Cohen, 10 
Vet. App. at 142-43.  Therefore, his claim must be denied.

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.  Thus, it follows that the evidence of record 
is not in relative equipoise, and the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

